                                                                    DIRECT DIAL 212.763.0889
                                                                    DIRECT EMAIL shecker@kaplanhecker.com



                                                                       June 10, 2020

BY ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:      Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                 Civ. 660 (MKB)

Dear Judge Brodie:

        We write on behalf of the Federal Defenders pursuant to the Court’s May 29, 2020 Order.
         Since the last conference before Your Honor, we have received from the BOP the plan it
promised at the May 29th hearing to ramp up towards increased legal access at the MDC through
increased availability of video teleconferencing (“VTCs”). Although we appreciate the BOP’s
efforts, as we set forth in detail for the mediator and the BOP in our response to the plan last week,
the modest proposal—which is in all events “subject to modification at the Warden’s discretion”—
remains far short of ensuring the “meaningful, continuous access to their clients” called for by the
Second Circuit. Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-
1778, slip op. at 2 (2d Cir. Mar. 20, 2020). Indeed, the BOP itself said it best when it previewed
its plan at the May 29th hearing: “Will [our plan] be sufficient to provide what plaintiff has stated
today is continuous access basically on demand seven days a week? No, it won’t.” Tr. of May
29, 2019 Conf. at 18. And it doesn’t. To the contrary, the BOP’s plan—summarized more fully
in the appended chart—fails to meet the Second Circuit mandate for several reasons.1
        First, under the BOP’s plan, VTCs will be available to attorneys to meet with their clients
at the MDC for only 22 hours a week (up from 13 hours at present), far below the 63 hours a week
that were generally available for legal visiting before the current health crisis. In addition, prior
to the COVID-19 pandemic—i.e., when the Federal Defenders filed this action—multiple

1
  At the May 29, 2020 hearing, the BOP was reluctant to place its plan on the public docket. See Tr. of May 29, 2020
Conf. at 17. Consequently, the Federal Defenders will not attach it to this public filing and instead summarizes at a
high level some of its contents below and in the appended chart. Further, although the BOP’s formal proposal covered
only the MDC, the BOP also notified the Federal Defenders by e-mail that it planned to increase the availability of
VTCs at the MCC from 10 to 15 hours per week, although it noted that 9 of those 15 hours would be conditioned on
the court schedule not being too heavy.
                                                                                                   2

attorneys could visit clients at the same time during those 63 hours (indeed on weekday mornings,
the busiest time for legal visits, as many as 50 attorneys and paralegals would be visiting with
clients at one time), meaning that the 22 hours (and 30 VTCs) available to attorneys each week in
total under the BOP’s plan is vastly below the scope of attorney visitation that occurred in the
ordinary course.
        Second, the BOP’s proposal not only falls well short of the MDC’s ordinary practices, it
lags significantly behind other facilities around the country, certain of which allow attorneys to
access their clients by VTC for up to twelve hours a day, seven days week, even during the current
health crisis. That is, meaningful, continuous access is actually possible, and is happening right
now in other correctional facilities.
        Third, 12 of the proposed 22 VTC weekly hours in the BOP’s plan will be available only
via the “Static VTC” from the Brooklyn Courthouse to the SHU at MDC. This requires attorneys
to travel to the Brooklyn courthouse rather than participating in the calls remotely, i.e., from their
homes. But many attorneys are either unable or justifiably unwilling to subject themselves and
their loved ones to the risk of exposure during the current pandemic by traveling to a public
building. It also means that if more than one member of the legal team needs to participate in the
VTC, they too have to travel to the Brooklyn Courthouse and be in close proximity to one another
so that they can communicate through the VTC. Accordingly, this increase in Static VTC hours
is not particularly meaningful.
         Relatedly, we are concerned that the BOP may intend only to build up its VTC capability
until it decides to formally reinstate in-person visitation, which we gather could come as early as
July 1, 2020, rather than until the current health crisis dissipates. Indeed, it appears that the BOP
has represented to the mediator—as it has separately represented to the Federal Defenders—that
its efforts to ramp up its VTC capability need only account for “the time between now and when
in-person visitation can be reestablished.” Tr. of May 29, 2020 Conf. at 5. But the BOP needs to
ensure there is sufficient VTC access until in-person visitation can safely be reestablished. It is
not enough to formally open up in-person legal visitation if the COVID-19 virus continues to
effectively bar a significant number of attorneys from accessing the MDC (or the Brooklyn
Courthouse). Rather, given that the COVID-19 pandemic will last for an uncertain yet lengthy
duration, the BOP must ensure that its VTC capabilities tether as close as possible to the MDC’s
ordinary 63 hours per week schedule. For the reasons stated above, the BOP’s current proposal
falls far short of that.
       Although the Federal Defenders understand the significant challenges confronted by the
BOP in ensuring that during this pandemic the pre-trial inmates in its charge have “meaningful,
continuous access” to their attorneys, it is an obligation that the law imposes on them.
                                          *       *       *
         Finally, as the Federal Defenders have raised both with the mediator, see Dkt. 60 at 4, Dkt.
65 at 3-4, and with the Court, see Tr. of May 29, 2019 Conf. at 19-21, there continue to be serious
concerns over the BOP’s handling of inmates’ legal mail during the COVID-19 crisis. Since
raising the issue with the mediator, the Federal Defenders have begun formally tracking the issue,
and the results are disturbing. Attorneys representing clients both at the MDC and MCC have
reported that (i) BOP staff is opening legal mail before delivering it to clients; (ii) BOP staff is
photocopying legal mail, giving the copies to the clients, and seemingly retaining the originals;
(iii) correspondence plainly designated as legal mail is being returned to attorneys even though the
                                                                                                 3

attorneys complied with the BOP’s own rules for designation of legal mail; and (iv) clients have
simply not received their legal mail, or have only received it several weeks after it was sent. This
conduct plainly violates not only BOP regulations, see 28 C.F.R. §§ 540.18, 540.19, but
fundamental constitutional protections, see Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003)
(“Interference with legal mail implicates a prison inmate’s rights to access to the courts and free
speech as guaranteed by the First and Fourteenth Amendments to the U.S. Constitution.”); see also
Solana v. N.Y.C. Dep’t of Corrs., 2012 WL 5466425, at *5 (E.D.N.Y. Nov. 8, 2012) (inmates have
“a right to be present when [their] legal mail is opened”). And as the Federal Defenders made
plain at the May 29th hearing, the problem is a new one that seemingly correlates with the current
health crisis, see Tr. of May 29, 2020 Conf. at 20-21—it is thus undoubtedly a proper subject for
resolution pursuant to the parties’ mediation.

       We look forward to discussing these issues at the forthcoming conference.


                                                             Respectfully submitted,


                                                             /s/ Sean Hecker
                                                             Sean Hecker


cc:    Counsel of Record (by ECF)
       Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
       Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
       Tony Joe, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
       Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
       David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
                                                                                                                 4

                                            Appendix—BOP Proposal

                   MDC           MDC      MCC               MCC                                      MDC/MCC
                                                                          Peer Institutions***
                   Now           Proposed Now               Proposed                                 Pre-COVID
                                                                          Rikers: 12 hours
                                                                          Westchester: 12 hours      9 hours (i.e., 8
                                                                          Minneapolis: 12 hours      am to 8 pm,
    Monday         1 hour        2 hours       2 hours      3 hours**
                                                                          San Francisco: 8 hours     with 3 hours of
                                                                          FDC Sheridan: 7 hours      count time)
                                                                          Chicago: 8 hours
                                                                          Rikers: 12 hours
                                                                          Westchester: 12 hours
                   2 hours*2     4 hours*                                 Minneapolis: 12 hours
    Tuesday        1 hour        2 hours
                                               2 hours      3 hours
                                                                          San Francisco: 8 hours
                                                                                                     9 hours
                                                                          FDC Sheridan: 7 hours
                                                                          Chicago: 8 hours
                                                                          Rikers: 12 hours
                                                                          Westchester: 12 hours
                   2 hours*      4 hours*                                 Minneapolis: 12 hours
    Wednesday      1 hour        2 hours
                                               2 hours      3 hours**
                                                                          San Francisco: 8 hours
                                                                                                     9 hours
                                                                          FDC Sheridan: 7 hours
                                                                          Chicago: 8 hours
                                                                          Rikers: 12 hours
                                                                          Westchester: 12 hours
                   4 hours*      4 hours*                                 Minneapolis: 12 hours
    Thursday       1 hour        2 hours
                                               2 hours      3 hours
                                                                          San Francisco: 8 hours
                                                                                                     9 hours
                                                                          FDC Sheridan: 7 hours
                                                                          Chicago: 8 hours
                                                                          Rikers: 12 hours
                                                                          Westchester: 12 hours
                                                                          Minneapolis: 12 hours
    Friday         1 hour        2 hours       2 hours      3 hours**
                                                                          San Francisco: 8 hours
                                                                                                     9 hours
                                                                          FDC Sheridan: 7 hours
                                                                          Chicago: 8 hours
                                                                          Minneapolis: 12 hours
    Saturday       None          None          None         None
                                                                          San Francisco: 9 hours
                                                                                                     9 hours
                                                                          Minneapolis: 12 hours
    Sunday         None          None          None         None
                                                                          San Francisco: 9 hours
                                                                                                     9 hours




2




* Attorneys must travel to the Brooklyn courthouse to make these VTC calls.
** Subject to court schedule.
*** There is, of course, a substantial difference between permitting, say, six hours of video conferences per day and
permitting video conferencing during six hours of each day. Peer institutions permit multiple video conferences to be
scheduled at once, suggesting an even greater difference in capacity than the mere comparison of total hours might
suggest.
